Citation Nr: 0411472	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the left lower extremity.  

2.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right lower extremity.  

3.  Entitlement to service connection for bilateral knee 
disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1966, to 
December 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in March 2002.  After receiving a 
statement of the case in April 2003, the appellant perfected 
his appeal to the Board by timely filing a substantive appeal 
in April 2003.  

As will be explained below, the issues of entitlement to 
service connection for bilateral knee disability and to a 
total disability rating based on individual unemployability 
due to service-connected disabilities are remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The appellant has moderate varicose veins of the left 
lower extremity that are nontender to palpation, and are 
manifested by warmth in the left leg, trace edema on the left 
foot, very mild stasis with pigmentation on the right lateral 
aspect of the leg but no eczema, and significant pain.  

2.  The appellant has moderate varicose veins of the right 
lower extremity that are nontender to palpation, and are 
manifested by warmth in the right leg, trace edema on the 
right foot, very mild stasis with pigmentation on the right 
lateral aspect of the leg but no eczema, and significant 
pain.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
varicose veins of the left leg are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7120 
(2003).  

2.  The schedular criteria for a 20 percent rating for 
varicose veins of the right leg are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (20032).  This law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided notice in a March 2001 
letter from VA as to what information and evidence was needed 
to substantiate his claims of entitlement to service 
connection for bilateral varicose veins, entitlement to 
service connection for bilateral knee disability, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, as 
well as what information and evidence must be submitted by 
him and what information and evidence would be obtained by 
VA.  Such notice was prior to an January 2002 rating decision 
that initially decided the claims.  Therefore, because the 
required notice in this case was provided to the appellant 
prior to the initial AOJ adjudication of the claims, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant in March 2001 does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  He was informed in the 
April 2003 statement of the case, and the April 2003 and 
December 2003 supplemental statements of the case of the need 
to submit any and all evidence he had that would assist VA in 
properly adjudicating his claims.  Additionally, he indicated 
in a January 2004 statement, following receipt of the 
December 2003 supplemental statement of the case, that he had 
no additional evidence pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Regarding the duty to assist, the Board notes that the 
appellant's service medical records have been associated with 
the claims file, together with VA and private medical records 
since service.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted.  
Therefore, the Board finds that VA's duty to assist the 
appellant has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  




Evidence

The appellant's service medical records showed that at his 
February 1966 enlistment examination, evaluation of the lower 
extremities revealed normal findings.  He began receiving 
treatment for pain in his legs in July 1966, at which time 
the impression was varicose veins.  He was subsequently 
hospitalized for treatment of bilateral leg pain, which was 
diagnosed as varicose veins in the greater saphenous system 
of both legs.  

An April 2001 VA general medical examination revealed large 
varicose veins bilaterally, extending from the legs up to the 
thighs, with swelling and discomfort in those regions.  The 
impression was bilateral varicose veins that caused 
significant discomfort which prevented employment due to an 
inability to do prolonged sitting or standing due to the 
severe pain, and which the appellant stated would eventually 
result in severe numbness that produced a tendency to fall.  

At an October 2001 VA cardiovascular examination, moderate, 
nontender varicose veins were seen in the appellant's lower 
extremities.  Trace edema was noted on the feet bilaterally, 
and the extremities were warm to the touch.  There was no 
mottling present, and pigmentation was normal.  The 
impression was moderate varicose veins with pain of unclear 
etiology.  

An April 2002 medical statement from C. Berry, a registered 
nurse at the North Terrace Medical Clinic, noted that the 
appellant was diagnosed with multiple, tortuous varicosities 
of the legs and was receiving treatment that consisted of 
Plavix and TED support stockings.  It was also noted that the 
appellant had neuropathic pain of the legs and feet, for 
which he took Neurontin daily.  

At a September 2002 VA cardiovascular examination, the 
appellant described significant pain (10 out of 10 severity) 
associated with his bilateral varicose veins, which was 
present at all times without radiation and limited his 
ability to ambulate.  He reported that he was unable to sit 
for more than 30 minutes.  The examiner opined that the 
appellant's inability to stand or walk for an extensive 
period of time made it difficult for the appellant to find 
employment.  It was noted that the appellant had used 
compression stockings in the past with only marginal benefit 
in the reducing the swelling in his legs.  The appellant also 
indicated that his medication, Diclofenac, caused 
intolerable, adverse reactions, including diarrhea and 
sedation.  

The September 2002 VA examination revealed moderate varicose 
veins of the lower extremities that were nontender to 
palpation.  Trace edema was noted on the feet bilaterally, 
and the extremities were warm to the touch.  There was very 
mild stasis with pigmentation on the right lateral aspect of 
the legs without eczema.  The impression was moderate 
varicose veins with pain of unclear etiology.  The examiner 
stated that the appellant received some symptomatic relief 
taking nonsteroidals, but at a cost of intolerable side 
effects, and that it sounded as though compression stockings 
did not provide any significant relief.  

A June 2003 VA vascular surgery consultation report noted 
that a Trendelenburg test revealed insufficiency of the deep 
venous system, as the appellant had feeling of the varicose 
veins after occlusion of his saphenous proximally.  The 
assessment was bilateral lower extremity venous insufficiency 
and symptomatic varicose veins.  

In July 2003, VA performed Doppler imaging of the venous 
structures of both of the appellant's lower extremities.  The 
impressions were that the deep venous structures of both 
lower extremities were patent, that there was evidence of 
valvular insufficiency of the greater saphenous vein 
bilaterally, and that there was a trace of venous 
insufficiency at the distal left superficial femoral vein and 
popliteal vein, which was of doubtful clinical significance.  

The January 2002 rating decision granted service connection 
and separate 10 percent disability ratings for varicose veins 
of the left and right lower extremities under Diagnostic Code 
7120, effective February 5, 2001.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When varicose veins are manifested by massive board-like 
edema with constant pain at rest, a 100 percent rating is 
assigned.  If there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration associated with varicose veins, a 60 percent 
rating is assigned.  A 40 percent rating is assigned for 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  If 
varicose veins are manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
rating is assigned.  A 10 percent rating is assigned when 
varicose veins are manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with the symptoms relieved by elevation 
of the extremity or compression hosiery.  Note: These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

Analysis

The appellant asserts that his service-connected varicose 
veins of the right and left legs is more severely disabling 
than currently evaluated, thereby warranting a higher rating 
for each leg.  He has continued to complain of significant 
pain associated with his varicose veins, and he reports 
minimal relief at best using medication and compression 
stockings.  He also claims that his medication has produced 
intolerable, adverse reactions.  

The Board notes that the October 2001 and September 2002 VA 
cardiovascular examinations each revealed that the appellant 
had moderate varicose veins in the lower extremities that 
were manifested by nontenderness to palpation, trace edema on 
the feet bilaterally, and warmth to the touch in the lower 
extremities.  Additionally, the September 2000 examination 
report noted that there was very mild stasis with 
pigmentation on the right lateral aspect of the legs without 
eczema.  After evaluating the evidence, the Board finds that 
the varicose veins in each of the appellant's legs more 
nearly approximate the criteria for a 20 percent rating.  He 
has been shown to have persistent edema (shown on the feet on 
consecutive examinations performed over a twelve month 
period), and he now has mild stasis with pigmentation on the 
right lateral aspect of the legs.  Therefore, separate 
20 percent ratings are warranted for varicose veins of the 
left and right legs.  However, as the evidence does not 
demonstrate that the appellant has persistent edema and 
stasis pigmentation or eczema associated with his varicose 
veins of the left and right legs, the Board is unable to 
identify a basis to assign a rating in excess of 20 percent 
for either the left leg or right leg varicose veins.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned separate 10 percent evaluations for 
his varicose veins of the left and right legs by the January 
2002 rating decision, and his current appeal was based on 
that rating, the Board must consider staged ratings under 
Fenderson.  In this case, the Board considers the veteran's 
complaints and findings to satisfactorily reflect the 
presence of impairment consistent with a 20 percent rating 
for each lower extremity from the date service connection was 
established.  







ORDER

A 20 percent rating is granted for varicose veins of the left 
leg, subject to the laws and regulations governing the award 
of VA monetary benefits.  

A 20 percent rating is granted for varicose veins of the 
right leg, subject to the laws and regulations governing the 
award of VA monetary benefits.  


REMAND

Although the RO has denied service connection for bilateral 
knee disability on the basis that the medical evidence did 
not show the presence of any knee disability during the 
appellant's period of military service, or the presence of 
arthritis in the knees within the first year after his 
discharge from service, the RO has not considered whether the 
appellant's arthritis of the knees may have resulted from his 
service-connected varicose veins in the legs.  

Because the appellant's representative alluded to the 
possibility of secondary service connection for the bilateral 
disability in a January 2004 statement (VA form 646), the 
Board believes that the appellant's claim for service 
connection for bilateral knee disability must be considered 
on a secondary service connection basis under the provisions 
of 38 C.F.R. § 3.310(a) prior to appellate consideration.  As 
such, the Board also feels that a competent medical opinion 
as to the likelihood of such a medical connection would be 
helpful.  The Court has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The results of the foregoing inquiry will also have an impact 
on the claim for a total rating.   

Accordingly, the claims for service connection for bilateral 
knee disability and for a total disability evaluation are 
REMANDED for the following actions: 

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
appellant should be notified of what evidence 
VA will develop, and what evidence he must 
furnish.  

2.  Schedule the appellant for a VA orthopedic 
examination to determine likely etiology of the 
degenerative arthritis currently diagnosed in 
his knees.  The entire claims folder and a copy 
of this Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be requested 
to express an opinion as to whether it is 
likely, unlikely, or at least as likely as not 
that the appellant's degenerative arthritis of 
the knees is proximately due to or the result 
of his service-connected varicose veins of the 
legs.  The examiner should also be requested to 
present all opinions and findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  

3.  Advise the appellant of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

4.  Following completion of the above 
development, review the appellant's claims for 
service connection for bilateral knee 
disability and for a total disability rating.  
If either of the claims remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



